United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 20-2979
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

               Kenton Burton, Jr.

    lllllllllllllllllllllDefendant - Appellant
      ___________________________

              No. 20-2983
      ___________________________

           United States of America

      lllllllllllllllllllllPlaintiff - Appellee

                         v.

               Kenton Burton, Jr.

    lllllllllllllllllllllDefendant - Appellant
                    ____________

  Appeals from United States District Court
for the Eastern District of Missouri - St. Louis
                ____________

           Submitted: May 6, 2021
            Filed: May 11, 2021
               [Unpublished]
               ____________
Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In these consolidated appeals, Kenton Burton appeals the sentence the district
court1 imposed at his consolidated sentencing after he pleaded guilty to bank robbery
and his supervised release was revoked. His counsel has moved for leave to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence.

       Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issues counsel raises challenging the brandishing enhancement
and the substantive reasonableness of the bank robbery sentence. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (validity and applicability of an appeal
waiver is reviewed de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (appeal waiver will be enforced if the appeal falls within the scope
of the waiver, the defendant knowingly and voluntarily entered into the plea
agreement and the waiver, and enforcing the waiver would not result in a miscarriage
of justice).

       To the extent Burton challenges the calculation of his criminal history, we
conclude that the district court’s calculation was correct. See United States v. Turner,
781 F.3d 374, 393 (8th Cir. 2015) (construction and application of Guidelines are
reviewed de novo). To the extent he challenges the reasonableness of his supervised
release revocation sentence, we conclude it was not substantively unreasonable. See
United States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (substantive

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                          -2-
reasonableness of revocation sentence is reviewed under deferential abuse-of-
discretion standard).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal falling outside the
scope of the waiver. Accordingly, we dismiss this appeal in part based on the appeal
waiver, otherwise affirm, and we grant counsel’s motion to withdraw.
                       ______________________________




                                         -3-